Title: To John Adams from John Quincy Adams, 24 March 1801
From: Adams, John Quincy
To: Adams, John



My dear Sir.
Berlin 24 March 1801.

My last letter to you, was of November 25. since which I have not enjoyed the pleasure of receiving a line either from my mother or from you—To her I have in the interval written once; and now enclose a press copy of the letter, in case the original should fail in the conveyance. My numerous letters to the Secretary of State, and to my brother will I hope apologize for my silence during so long a term, to yourself.
By our latest intelligence from America, I find that my anticipations relative to the ratification of the Convention with France have not been realized, and that even a conditional ratification could not obtain the necessary majority of votes in the Senate—The situation of the United States therefore, in their foreign concerns is far from being so advantageous and safe as I had flattered myself it would be, upon your quitting the public administration—This circumstance I deeply lament, not on your account but on that of my Country—The means of peace and safety were in her own hands, and had in spite of innumerable obstacles and difficulties been procured by your resolution and perseverance—That they were rejected it was impossible for you to prevent; and for all the consequences good or bad which may ensue from the system pursued in preference to yours, the praise or the blame must rest elsewhere—Of any good that will ultimately result from this refusal of compromise, I have no hope—Of great evils that may arise from it there is strong ground for apprehension—My principal reliance for preservation from those evils is upon the bounties of Providence, which are so often an effectual shield, when all the wisdom and all the virtue of man prove impotent—
From the time when it was certain that a decided division had taken place among the friends of the American Government, I was convinced that its consequence would be to throw the country into the hands of their antagonists—The most unexpected thing therefore in the issue of the late election, was to my mind, that the anti federal majority was not larger. So long as the power was held by the federalists, their principles were better calculated to promote the national prosperity than those of their opponents—But if they had adopted for a maxim that a foreign war must be fostered for the sake of maintaining an army, and increasing the public debt, it was time that they should be removed from the management of affairs.
With respect to you as these events affect you personally, it is not for me to tell you, that the leaders (as they are called) of the federal party, or at least many of them, are the persons who at heart will feel the sincerest pleasure at the loss of your election—After the first moment of secret exultation at the issue, your successor will find that the contested place is not a bed of roses, and his enjoyments in it, if any such he find, will often be dashed by the consciousness that in justice it was not his proper place—His friends and partizans who put him in it, will many of them feel the same unacknowledged rankling in the breast, at his elevation, as those of the other party did at your’s, and amid the general pleasure of a party triumph, every single heart will yearn with some individual mortification—But the federal great men—The men of profound genius and all comprehensive talents who are alone qualified for the government of Empires, the lynx-eyed statesmen and the Lion hearted warriors who look down with eyes of pity upon your services, while for party purposes they extol them, and think you might do for President, since there was no hope of their getting the station for themselves—These are the people who in the general ruin of federalism will find the soothing consolation that in the misfortunes of our best friends there is always something not displeasing. How many of these characters there are I am not near enough to observe—It is a breed common to all ages of the world and to every civilized nation—I trust you will not feel distress’d at their comforts, any more than at the more loud-mouth’d triumphs of your avowed opponents.
Divisions of parties and changes of administrations are not confined to our Country at the present day—All Europe seems to have adopted them like other–cast–off french fashions—Total changes of ministry, proceeding from an important change of political systems have very lately taken place in Austria and Russia, as well as in Spain and Portugal—But none of them are of so great moment to the affairs of Europe, or indeed of the world, as the dissolution of the strong phalanx which had for many years composed the British ministry.—The public are told that this is not to produce a change of system and that the only cause which occasioned it was a difference of opinion between the king and those of his ministers who have retired, upon the question of catholic emancipation in Ireland—But after the wind has blown long and steadily from one quarter it seldom starts half round the compass at once. When it has changed a single point, the seaman were indeed a fresh-water sailor who should expect it to remain as fix’d to its new station as it had been to the last—The new English Ministers enter upon their offices at a moment of unexampled embarrassment and danger, without possessing the resources of talents or of reputation which their predecessors enjoyed—There is no probability that they will long stand their ground, and as the opposition will henceforth constantly be gaining strength, they must eventually force their way into the royal Councils all prepared for a peace of disgrace and submission—This will however in some measure depend upon the result of external events.—Upon the success of the war, which they are obliged to sustain against all Europe—As it is not likely they can long resist the pressure of so many enemies at once, we must look forward to that as the probable issue—On the other hand there is only one thing to be said—which is, that the most important turns in the affairs of Nations arise from unforeseen and uncalculated circumstances—In the war for the Spanish Succession, after ten years of continual defeats, France obtained her object, at the very moment of her deepest distress, by the death of the Emperor Joseph—At the close of the seven years war when every circumstance that human reason could foresee and combine, threatened the ruin of the king of Prussia, and the politicians of the time accordingly prophesied it with as much confidence as if it had already happened, the death of the Russian Empress Elizabeth, baffled all the anticipations of human foresight, and secured to Frederic 2 a triumph over all his enemies—At this moment, the death of Paul or of Bonaparte, both of whom are doom’d constantly to dwell in the crater of a volcano, might lead to a change no less unexpected and extraordinary than those—But in speaking of present probabilities, as no account can be taken of such incidents, they must always be considered as possibilities which if realized can only prove the mutability of human concerns.
The removal of Count Panin from the office of Vice-chancellor in Russia, followed by banishment to his country-seat, happened about three months ago—Mr: Kalütchew was made Vice-Chancellor, and at the same time sent as Ambassador to Paris—This was probably done by Count Rastopsin, then Minister of foreign affairs, who having long been the emperor’s favourite, considered Panin as a rival for influence, and thought that by having a mere titular Vice-chancellor and keeping him at a distance, he should alone possess the keys of imperial favour—But the most formidable rival was not a Vice-Chancellor or an Ambassador—It was a french opera-singer—the woman I mentioned in my letter of Novr: 25—She in her turn has overthrown Rastopsin, who has just been disgraced and exiled—Kalütchew remains Ambassador at Paris, but is no longer Vice-chancellor—That office has been transferred to a Prince Kurakin, and a General von der Pohlen is minister of foreign affairs—At the same time the banishment of Count Panin is removed, and he has permission to reside at St: Petersburg or Moscow at his own option—
In Switzerland and Holland there is much talk of changes in the Constitutions; all under the auspices of France—But these perpetual discussions about written forms of Government in Countries such as the Helvetic and Batavian republics, are only sources of internal disquiet and agitation to them, while they shed indelible ridicule upon the debates themselves in the eyes of other nations—These universally look upon them as the deliberations of prisoners in a house of correction, to regulate the management of the institution.
I am, Dear Sir, ever faithfully your’s,
A.
P.S. I have directed a small chest of books which I have in Holland, to be shipped for Boston to the care of Mr: Smith—Of which I beg you to give him notice, and when they arrive to receive them with my other library.

